NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


MATTHEW A. ORTIZ,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D19-3990
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 2, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Lee
County; Bruce E. Kyle, Judge.

Matthew A. Ortz, pro se.


PER CURIAM.


             Affirmed.


SILBERMAN, LUCAS, and SMITH, JJ., Concur.